 



LOCK-UP AGREEMENT

 

 

Ladies and Gentlemen:

 

The undersigned is a beneficial owner of shares of capital stock, or securities
convertible into or exercisable or exchangeable for the capital stock as more
fully described on Schedule A hereto (each, a “Company Security”) of Blue Star
Foods Corp., a Delaware corporation (the “Company”). Except as set forth on
Schedule A hereto, the undersigned does not control, or own, beneficially or
otherwise nor have the right to acquire any other Company Security. Beneficial
ownership includes but shall not be limited to the manner same is calculated
pursuant to Section 13(d) under the Securities Exchange Act of 1934 (the
“Exchange Act”). The undersigned understands that the Company is undertaking a
merger transaction (the “Merger”) with John Keeler & Co. Inc. d/b/a Blue Star
Foods, a Florida corporation (“Blue Star”), pursuant to a Merger Agreement, by
and between the Company, Blue Star Acquisition, Inc. a Florida corporation and a
wholly owned subsidiary of the Company, and the shareholders of Blue Star, dated
as of November 8, 2018 (the “Merger Agreement”) and that the execution and
delivery of this Letter Agreement (this “Agreement”) by the undersigned are
required as a condition to the Closing (as defined in the Merger Agreement) and
the undersigned agrees that it shall benefit from the successful completion of
the transactions contemplated in the Merger Agreement.

 

1.In recognition of the benefit that the Merger will confer upon the
undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees that during
the period beginning on the date hereof and ending twelve (12) months from the
date hereof (the “Lockup Period”), the undersigned will not, directly or
indirectly, (i) offer, sell, offer to sell, contract to sell, hedge, pledge,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase or sell (or announce any
offer, sale, offer of sale, contract of sale, hedge, pledge, sale of any option
or contract to purchase, purchase of any option or contract of sale, grant of
any option, right or warrant to purchase or other sale or disposition), or
otherwise transfer or dispose of (or enter into any transaction or device that
is designed to, or could be expected to, result in the disposition by any person
at any time in the future) (each of the foregoing, a “Transfer”), in excess of
50% of any Company Securities, beneficially owned, within the meaning of Rule
13d under the Exchange Act, by the undersigned on the date hereof, and any such
permitted sales shall not be complete at a price per share less than $2.20, or
(ii) enter into any swap or other agreement or any transaction that transfers,
in whole or in part, directly or indirectly, the economic consequence of
ownership of any Company Security, whether any such swap or transaction
described in clause (i) or (ii) above is to be settled by delivery of any
Company Security.

 

2.Notwithstanding the foregoing, the undersigned (and any transferee of the
undersigned) may transfer up to 10% of Company Securities beneficially owned by
the undersigned to a third party provided that prior to such transfer the donee
or donees agree to be bound by the restrictions set forth herein.

 

3.From and after the Lockup Period, the undersigned may not effect a Transfer of
more than one-third of the Company Securities held by the undersigned in any
two-month period, and, for the avoidance of doubt, any such transfers shall not
be subject to any minimum price restrictions.

 

   

 

 

4.At any time, and from time to time, after the signing of this Agreement, the
undersigned will execute such additional instruments and take such action as may
be reasonably requested by the Company to carry out the intent and purposes of
this Agreement.

 

5.This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to principles of conflicts of laws.

 

6.The restrictions on transfer described in this Agreement are in addition to
and cumulative with any other restrictions on transfer otherwise agreed to by
undersigned or to which the Holder is subject to by applicable law.

 

7.This Agreement shall be binding upon undersigned, its legal representatives,
successors and assigns.

 

8.This Agreement may be signed and delivered by facsimile or electronically and
such facsimile or electronically signed and delivered Agreement shall be
enforceable. Signature pages from separate identical counterparts may be
combined with the same effect as if the parties signing such signature page had
signed the same counterpart.

 

9.This Agreement may be modified or waived only by a separate writing signed by
each of the parties hereto expressly so modifying or waiving such agreement.

 

[Signatures appear on following page]

 

   

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Agreement as of November 8, 2018.

 

 

Blue Star Foods Corp.

 

 

By: _________________________________

Name: Laura Anthony

Title: Chief Financial Officer

 

 

 

Holder:

 

Holder’s Name: [_____________]

 

 

By: __________________________

Name: [_____________]

 

Address for notices:

 

[_____________]

[_____________]

[_____________]

Attn: [_____________]

Email: [_____________]

 

   

 

 

SCHEDULE A

 

Number of Shares of Common Stock directly owned by Undersigned: [__________]

 



   

 

 



LOCK-UP AGREEMENT

 

 

Ladies and Gentlemen:

 

The undersigned is a beneficial owner of shares of capital stock, or securities
convertible into or exercisable or exchangeable for the capital stock as more
fully described on Schedule A hereto (each, a “Company Security”) of Blue Star
Foods Corp., a Delaware corporation (the “Company”). Except as set forth on
Schedule A hereto, the undersigned does not control, or own, beneficially or
otherwise nor have the right to acquire any other Company Security. Beneficial
ownership includes but shall not be limited to the manner same is calculated
pursuant to Section 13(d) under the Securities Exchange Act of 1934 (the
“Exchange Act”). The undersigned understands that the Company is undertaking a
merger transaction (the “Merger”) with John Keeler & Co. Inc. d/b/a Blue Star
Foods, a Florida corporation (“Blue Star”), pursuant to a Merger Agreement, by
and between the Company, Blue Star Acquisition, Inc. a Florida corporation and a
wholly owned subsidiary of the Company, and the shareholders of Blue Star, dated
as of November 8, 2018 (the “Merger Agreement”) and that the execution and
delivery of this Letter Agreement (this “Agreement”) by the undersigned are
required as a condition to the Closing (as defined in the Merger Agreement) and
the undersigned agrees that it shall benefit from the successful completion of
the transactions contemplated in the Merger Agreement.

 

1.In recognition of the benefit that the Merger will confer upon the
undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees that during
the period beginning on the date hereof and ending eighteen (18) months from the
date hereof (the “Lockup Period”), the undersigned will not, directly or
indirectly, (i) offer, sell, offer to sell, contract to sell, hedge, pledge,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase or sell (or announce any
offer, sale, offer of sale, contract of sale, hedge, pledge, sale of any option
or contract to purchase, purchase of any option or contract of sale, grant of
any option, right or warrant to purchase or other sale or disposition), or
otherwise transfer or dispose of (or enter into any transaction or device that
is designed to, or could be expected to, result in the disposition by any person
at any time in the future) (each of the foregoing, a “Transfer”), in excess of
50% of any Company Securities, beneficially owned, within the meaning of Rule
13d under the Exchange Act, by the undersigned on the date hereof and any such
permitted sales shall not be complete at a price per share less than $2.20, or
(ii) enter into any swap or other agreement or any transaction that transfers,
in whole or in part, directly or indirectly, the economic consequence of
ownership of any Company Security, whether any such swap or transaction
described in clause (i) or (ii) above is to be settled by delivery of any
Company Security.

 

2.Notwithstanding the foregoing, the undersigned (and any transferee of the
undersigned) may transfer up to 10% of Company Securities beneficially owned by
the undersigned to non-profit organizations qualified as charitable
organizations under Section 501(c)(3) of the Internal Revenue Code of 1986, as
amended, provided that prior to such transfer the donee or donees agree to be
bound by the restrictions set forth herein.

 

3.From and after the Lockup Period, the undersigned may not effect a Transfer of
more than one-third of the Company Securities held by the undersigned in any
two-month period and, for the avoidance of doubt, any such transfers shall not
be subject to any minimum price restrictions.

 

4.At any time, and from time to time, after the signing of this Agreement, the
undersigned will execute such additional instruments and take such action as may
be reasonably requested by the Company to carry out the intent and purposes of
this Agreement.

 

5.This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to principles of conflicts of laws.

 

6.The restrictions on transfer described in this Agreement are in addition to
and cumulative with any other restrictions on transfer otherwise agreed to by
undersigned or to which the Holder is subject to by applicable law.

 

7.This Agreement shall be binding upon undersigned, its legal representatives,
successors and assigns.

 

8.This Agreement may be signed and delivered by facsimile or electronically and
such facsimile or electronically signed and delivered Agreement shall be
enforceable. Signature pages from separate identical counterparts may be
combined with the same effect as if the parties signing such signature page had
signed the same counterpart.

 

9.This Agreement may be modified or waived only by a separate writing signed by
each of the parties hereto expressly so modifying or waiving such agreement.

 

[Signatures appear on following page]

 

   

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Agreement as of November 8, 2018.

 



Blue Star Foods Corp.



 

By: _________________________________

Name: Laura Anthony

Title: Chief Financial Officer

 

Holder:

 

Holder’s Name: [_____________]



 

By: __________________________

Name: [_____________]

 



Address for notices:

 

[_____________]

[_____________]

[_____________]

Attn: [_____________]

Email: [_____________]

 

   

 

 

SCHEDULE A

 

Number of Shares of Common Stock directly owned by Undersigned: [__________]

  

   

 



 

 

 

 

 



